0 at.tvw kll, J.
Action of forcible entry and detainer; demurrer to evidence of the plaintiffs sustained, and appeal in error by them.
*535The action of the trial Judge was correct, for two reasons, (1) hecanse the plaintiffs failed to show that they were in the possession of the land when the defendants entered (Greer v. Wroc, 1 Sneed, 247; Elliott v. Lawless, 6 Heis., 129; Chamberlain v. Coal and Coke Co., 92 Tenn. 21), and (2) hecanse the defendants were put in possession by the Sheriff nnder writs of possession issued from the Chancery Court. Scott v. Newsom, 4 Sneed, 457.
Let the judgment be affirmed.